EXHIBIT 10.93

SECOND AMENDMENT TO AGREEMENT OF SALE AND PURCHASE

THIS SECOND AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (“Amendment”) made this
15th day of September, 2006 by and between MACK-CALI REALTY, L.P., a limited
partnership organized under the laws of the State of Delaware having an address
c/o Mack-Cali Realty Corporation, 11 Commerce Drive, Cranford, New Jersey 07016
(“Seller”) and WESTCORE PROPERTIES AC, LLC, a limited liability company
organized under the laws of the State of Delaware having an address at 4445
Eastgate Mall, Suite 210, San Diego, California 92121(“Purchaser”).

WITNESSETH:

WHEREAS, Seller and Purchaser have entered into a certain Agreement of Sale and
Purchase, dated August 3, 2006 (the “Original Agreement”), and that certain
First Amendment to Agreement of Sale and Purchase entered into as of September
6, 2006 (the “First Amendment”, and together with the Original Agreement, the
“Purchase Agreement”) with respect to the sale and purchase of real property
situated in Colorado as more fully set forth in the Original Agreement.

WHEREAS, the Seller and Purchaser have agreed to amend the Purchase Agreement as
more fully set forth hereinbelow;

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:

1.             Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Original Agreement.

2.             The obligation of Purchaser to consummate the transaction
hereunder shall be subject to the fulfillment on or before the Closing Date of
all of the following conditions, any or all of which may be waived by Purchaser
in its sole discretion:


A.             TITLE COMPANY SHALL BE IRREVOCABLY AND UNCONDITIONALLY COMMITTED
TO ISSUE THE TITLE POLICY (OR TITLE POLICIES) IN THE FORM OF PROFORMA POLICIES
ISSUED BY TITLE COMPANY FROM SEPTEMBER 14, 2006, TO SEPTEMBER 18, 2006.

b.             With respect to the ground lease for the Property located at 400
South Colorado, Purchaser shall have received an estoppel certificate as
contemplated in the 1983 Addendum to such ground lease signed by the ground
lessor thereunder, dated not more than forty-five (45) days prior to Closing
(unless the Scheduled Closing Date has been extended by Purchaser pursuant to
the Original Agreement) and indicating, to the knowledge of the ground lessor,
that there are no uncured defaults under such ground lease by the ground lessee
thereunder (the “Ground Lease Estoppel”).  In the event that on or before
Closing Purchaser shall have not received the Ground Lease Estoppel, Purchaser
shall have the option to terminate the Purchase Agreement with respect to 400
South Colorado upon notice to Seller.  In the event that Purchaser terminates
the Purchase Agreement with respect to 400 South Colorado, the Purchase Price
will


--------------------------------------------------------------------------------




be reduced by $12,306,973 (i.e., the product of (i) $98.13 per square foot, and
(ii) 125,415 square foot of space), notwithstanding the allocated purchase price
for such property set forth on Exhibit K of the Original Agreement.

3.             Subject to the limitations of Section 8.3 of the Original
Agreement, Seller represents and warrants to Purchaser the following:

a.             With respect to the property located at 303 South Technology
Court B (also called Interlocken 1-B), Broomfield, Broomfield County, Colorado,
to Seller’s Knowledge, Interlocken, Ltd., a Colorado limited partnership
(“Interlocken”), did not exercise its repurchase option under that certain
Special Warranty Deed dated June 20, 1996, executed by Interlocken in favor of
Pacifica Development Properties II Limited Liability Company, a Colorado limited
liability company, as of June 20, 1996, and recorded on June 25, 1996, in the
Official Records of Boulder County, Colorado, as Reception No. 01620061.

b.             With respect to the property known as Hill Top Land Site (2)
located in Littleton, Colorado, under that certain Second Amended and Restated
Declaration of Covenants, Conditions and Restriction of South Park dated as of
June 26, 1995, recorded on July 13, 1992, in Book 6538, Page 604, of the
Official Records of Arapahoe County, Colorado, to Seller’s Knowledge, the
“Declarant” thereunder has not exercised the repurchase right described in
Article 5 thereof.

4.             With respect to those title exceptions for which Purchaser
requested a “Title Estoppel” in that certain letter dated as of September 6,
2006 from Barbara J. Jurgens at Pircher, Nichols & Meeks to Mack-Cali Realty
Corporation (the “Estoppel Exceptions”), Seller shall use commercially
reasonable efforts to assist Purchaser in obtaining an estoppel certificate
and/or certificates of compliance containing no statement of any unpaid
assessment or material default; provided, however, that the failure to obtain
any Title Estoppel shall not constitute the failure to satisfy a condition
precedent to Closing. In the event that Seller and Purchaser are unable to
obtain any Title Estoppel, Seller shall provide a representation and warranty to
Purchaser at Closing, that (i) there are no unpaid assessments or other payments
due and owing pursuant to the relevant recorded document, (ii) Seller has
received no written notice of any material default or breach under the
applicable Estoppel Exception, and (iii) to Seller’s knowledge, there is no
material default or breach under the applicable Estoppel Exception. The
foregoing representation and warranty shall be subject to the limitations of
Section 8.3 of the Original Agreement

5.             Subject to Section 2 above, Purchaser hereby acknowledges that it
has completed its title and survey review and waived its right to terminate the
Purchase Agreement pursuant to Section 6.3 of the Original Agreement


6.             WHENEVER REQUIRED BY THE CONTEXT OF THIS AMENDMENT, THE SINGULAR
WILL INCLUDE THE PLURAL AND THE MASCULINE WILL INCLUDE THE FEMININE AND VICE
VERSA.  THIS AMENDMENT WILL NOT BE CONSTRUED AS IF IT HAD BEEN PREPARED BY ONE
OF THE PARTIES, BUT RATHER AS IF BOTH PARTIES HAD PREPARED THE SAME.  ALL
EXHIBITS AND SCHEDULES REFERRED TO IN THIS AMENDMENT ARE ATTACHED AND
INCORPORATED BY THIS REFERENCE, AND ANY CAPITALIZED TERM USED IN ANY EXHIBIT OR
SCHEDULE WHICH IS NOT DEFINED IN SUCH EXHIBIT OR SCHEDULE WILL HAVE THE MEANING
ATTRIBUTABLE TO SUCH TERM IN THE BODY OF THIS AMENDMENT.


--------------------------------------------------------------------------------





7.         THIS AMENDMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF
WHICH, WHEN ASSEMBLED TO INCLUDE A SIGNATURE FOR EACH PARTY CONTEMPLATED TO SIGN
THIS AMENDMENT, WILL CONSTITUTE A COMPLETE AND FULLY EXECUTED AMENDMENT.  ALL
SUCH FULLY EXECUTED COUNTERPARTS WILL COLLECTIVELY CONSTITUTE A SINGLE
AGREEMENT.  IF A PARTY TO THIS AMENDMENT DELIVERS VIA TELECOPIER OR PDF E-MAIL A
COPY OF THIS AMENDMENT EXECUTED BY SUCH PARTY, IT SHALL HAVE THE SAME LEGAL
EFFECT AS THE DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THE AMENDMENT.


8.         EXCEPT AS AMENDED HEREBY, THE PURCHASE AGREEMENT CONTINUES UNMODIFIED
AND IN FULL FORCE AND EFFECT.

IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Amendment as of the Effective Date.

 

 

PURCHASER:

 

 

 

 

 

WESTCORE PROPERTIES AC, LLC

 

 

 

By:

 

  /s/ Donald Ankeny

 

 

Name:

  Donald Ankeny

 

 

Title:

 

  President

 

 

 

 

 

 

 

 

SELLER:

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

By: 

Mack-Cali Realty Corporation,

 

 

its general partner

 

 

 

By:

 

  /s/ Mitchell E. Hersh

 

 

Name:

  Mitchell E. Hersh

 

 

Title:

 

  President and Chief Executive Officer

 

 


--------------------------------------------------------------------------------